

114 S597 IS: States’ Rights Municipal Broadband Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 597IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend section 706 of the Telecommunications Act of 1996 to provide that such section does not
			 authorize the Federal Communications Commission to preempt the laws of
			 certain States relating to the regulation of municipal broadband, and for
 other purposes.1.Short titleThis Act may be cited as the States’ Rights Municipal Broadband Act of 2015.2.Sense of CongressIt is the sense of Congress that the Federal Communications Commission does not have the authority under section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) to prevent any State from implementing any law of such State with respect to the provision of broadband Internet access service (as defined in section 8.11 of title 47, Code of Federal Regulations) by such State or a municipality or other political subdivision of such State.3.Preservation of State municipal broadband lawsSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)Preservation of State municipal broadband lawsNothing in this section shall be construed as authorizing the Commission to prevent the State of Alabama, Arkansas, California, Colorado, Florida, Louisiana, Michigan, Minnesota, Missouri, Nebraska, Nevada, North Carolina, Pennsylvania, South Carolina, Tennessee, Texas, Utah, Virginia, Washington, or Wisconsin, or any other State, from implementing any law of such State with respect to the provision of broadband Internet access service (as defined in section 8.11 of title 47, Code of Federal Regulations) by such State or a municipality or other political subdivision of such State..